Appeal by defendant from a judgment of the Supreme Court, Queens County (Balbach, J.), rendered May 7, 1982, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The presence of an armed robbery suspect and a sawed-off shotgun in defendant’s car provided sufficient probable cause to arrest defendant and the others in the car because of the danger of the situation and the presumption of possession of the weapon by all in the car (Penal Law § 265.15).
Furthermore, having failed either to move to withdraw his plea prior to the imposition of sentence or to vacate the judgment pursuant to CPL 440.10, defendant has not preserved for appellate review the plea allocution’s sufficiency (People v Pellegrino, 60 NY2d 636). Moreover, were we to review this issue in the interest of justice, vacatur would not be required because the plea allocution satisfied the basic requirement of People v Harris (61 NY2d 9). Gibbons, J. P., Thompson, Weinstein and Lawrence, JJ., concur.